

115 HR 1992 IH: Camp Nelson Heritage Park Study Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1992IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Barr (for himself and Ms. Fudge) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to conduct a special resource study of the site of the Camp
			 Nelson Civil War Heritage Park in Jessamine County, Kentucky, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Camp Nelson Heritage Park Study Act. 2.FindingsCongress finds as follows:
 (1)In June 1863, Camp Nelson was founded and constructed by Major General Ambrose Burnside and the unit under his command, the 9th Corps of the Army of Ohio.
 (2)Camp Nelson was established as a supply depot for the Union Army during the Civil War and helped support the Union Army’s campaigns in Kentucky, Tennessee, and Alabama.
 (3)Camp Nelson was one of the Nation’s largest recruitment and training centers for African American soldiers during the Civil War, as well as a refugee camp for the wives and children of many of those soldiers.
 (4)Because of its proximity to Confederate States, thousands of slaves fled to Camp Nelson with their families to escape enslavement and to enlist in the Union Army, thereby gaining their freedom.
 (5)Eight regiments of U.S. Colored Troops, the designation of African American regiments at that time, were founded at Camp Nelson, and three other regiments were trained at the site.
 (6)Camp Nelson established a refugee camp for enlisted African American soldiers’ families, housing over 3,000 people, primarily women and children, and included a school house, hospital, mess hall, and other accommodations.
 (7)Camp Nelson Civil War Heritage Park was designated as part of the National Park Service’s National Underground Railroad Network to Freedom in 2008 and designated a National Historic Landmark in 2013.
 (8)In 1998, Camp Nelson Civil War Heritage Park was created by Jessamine County Fiscal Court using Federal, State, and local support, and has preserved large tracts of this site, constructed a visitor center, constructed a replica barracks, recreated a fort, developed interpretive trails, and educated the public about this historic site.
 (9)There is strong community interest in making Camp Nelson Civil War Heritage Park a unit of the National Park System.
 (10)Jessamine County Fiscal Court has expressed its desire to donate the preserved historic site as a gift to the United States.
			3.Study
 (a)In generalThe Secretary of the Interior (referred to in this Act as the Secretary) shall conduct a special resource study of the site of the Camp Nelson Civil War Heritage Park in Jessamine County, Kentucky, and adjacent property (referred to in this Act as the site).
 (b)CriteriaThe Secretary shall conduct the study under subsection (a) in accordance with section 100507 of title 54, United States Code.
 (c)ContentsIn conducting the study under subsection (a), the Secretary shall— (1)evaluate the national significance of the site;
 (2)determine the suitability and feasibility of designating the site as a unit of the National Park System;
 (3)include cost estimates for any necessary acquisition, development, operation, and maintenance of the site; and
 (4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations, or other interested individuals.
 4.ReportNot later than 3 years after the date on which funds are made available to carry out the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the findings and conclusions of the study; and (2)any recommendations of the Secretary.
			